UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                             No. 97-5016

DENSEL RECARDO EDWARDS,
Defendant-Appellant.

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                             No. 98-4030

CLIVE WILLIE BROWN,
Defendant-Appellant.

Appeals from the United States District Court
for the Middle District of North Carolina, at Greensboro.
James A. Beaty, Jr., District Judge.
(CR-97-135)

Submitted: June 23, 1998

Decided: July 22, 1998

Before MICHAEL and MOTZ, Circuit Judges, and
PHILLIPS, Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________
COUNSEL

Louis C. Allen, III, Federal Public Defender, Eric D. Placke, Assistant
Federal Public Defender, Greensboro, North Carolina; Walter L.
Jones, CLIFFORD, CLENDENIN, O'HALE & JONES, L.L.P.,
Greensboro, North Carolina, for Appellants. Walter C. Holton, Jr.,
United States Attorney, Michael F. Joseph, Assistant United States
Attorney, Greensboro, North Carolina, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Appellants Densel Recardo Edwards and Clive Willie Brown
appeal their convictions, after a jury verdict, of conspiracy to possess
with intent to distribute cocaine base, in violation of 21 U.S.C.
§§ 841(a)(1), 846 (1994), and attempting to possess with intent to dis-
tribute cocaine base, in violation of 21 U.S.C.§§ 841(a)(1), 846. We
affirm.

The Government's evidence at trial established that Brown became
romantically involved with Government witness Laflita Ham some-
time in April 1997. During one of Brown's visits to Ham's house in
Greensboro, North Carolina, Brown told Ham that if she would agree
to receive a package through UPS, he would pay her bills. Ham
agreed to accept the package.

On June 2, Brown phoned Ham from New York to tell her that he
would be in Greensboro the next day, and that a package was coming
through UPS. On the morning of June 3, Brown arrived in Greens-
boro with Edwards. Ham sent her brother William Graham to pick up
Brown and Edwards, and during the trip back to Ham's house, Brown

                    2
inquired if the UPS package had arrived and what time the UPS truck
usually delivered.

When Brown and Edwards arrived at Ham's house, Brown asked
Ham if the UPS package had arrived. When Ham said that it had not,
Brown asked Edwards what address Edwards had given the senders
in New York. Edwards replied that he told the senders to mail the
package to "908 Maten Street." When Ham told Edwards that her
address was "908 Martin Street," Edwards said that he had made a
mistake and given the wrong address.

Once Brown learned that Edwards had given the wrong address, he
directed Ham to call UPS and inquire about the package. Brown also
made four calls to his residence in New York using Ham's calling
card. Brown told the woman on the other end of the line that the UPS
package was wrongly addressed, and directed Ham to tell the woman
the correct address.

Law enforcement officers in the meantime had discovered that the
package contained crack cocaine, and arranged for a controlled deliv-
ery of the package. When an undercover officer delivered the package
to Ham's residence, Ham, at Brown's direction signed for the package
as "Lisa Night." At that point, officers executed an anticipatory search
warrant for the residence. Edwards took the package from Ham and
threw it out of the bathroom window. When police entered the house,
they saw that the bathroom screen had been forced off the window,
and found the UPS package on the ground under the bathroom win-
dow. Officers found Edwards still in the bathroom and arrested him.
Officers found Brown hiding underneath some clothing in a bedroom
closet.

At the conclusion of the evidence, both Defendants moved for a
judgment of acquittal, which motions the trial court denied. On
appeal, Edwards contends that the trial court erred in denying his
motion for a judgment of acquittal as to both the conspiracy and
attempt counts of the indictment. Brown contends that the district
court erred in denying his motion for a judgment of acquittal on the
attempt count.

Edwards contends that the evidence only showed he was present at
908 Martin Street on June 3, and did not show that he had any rela-

                    3
tionship with Brown or Ham. However, Edwards traveled with Brown
to Greensboro. He was present while Brown and Ham attempted to
trace the package. Upon learning that the UPS package was addressed
wrongly, Edwards stated that he made a mistake and had given the
senders in New York the wrong address. When the police entered the
house, Edwards ran into the bathroom and threw the package out the
window. He was arrested while trying to exit the bathroom. This evi-
dence is sufficient to show the existence of a conspiracy to ship crack
cocaine via UPS from New York to Greensboro, and that Edwards
knowingly participated in the conspiracy. See United States v. Burgos,
94 F.3d 849, 857-58 (4th Cir. 1996) (in banc), cert. denied, ___ U.S.
___, 65 U.S.L.W. 3586 (U.S. Feb. 24, 1997) (No. 96-6868). The dis-
trict court did not err in denying Edwards' Rule 29 motion on this
ground. See Fed. R. Crim. P. 29; United States v. Brewer, 1 F.3d
1430, 1437 (4th Cir. 1993); United States v. Brooks, 957 F.2d 1138,
1147 (4th Cir. 1992).

As to the attempt count, the evidence shows that both Brown and
Edwards took substantial steps towards completing the crime of pos-
session with intent to distribute cocaine base. Brown made arrange-
ments with Ham well beforehand for her to accept delivery of a UPS
package containing cocaine base. Edwards was responsible for sup-
plying the senders in New York with Ham's address for delivery.
Both Edwards and Brown traveled from New York to Greensboro to
pick up the package at Ham's house. Upon learning that the package
had not arrived yet and that it had been misaddressed, Brown directed
Ham to call UPS to give them the correct address. Brown also called
someone at his New York residence to correct the address. Edwards
admitted that he gave the New York senders the wrong address. When
officers began to search the house, Edwards grabbed the package and
threw it out the window. This evidence shows both culpable intent
and substantial steps towards completion of the crime by both Brown
and Edwards. See United States v. Neal, 78 F.3d 901, 906 (4th Cir.),
cert. denied, ___ U.S. ___, 65 U.S.L.W. 3260 (U.S. Oct. 7, 1996)
(No. 95-9410); United States v. Sutton, 961 F.2d 476, 478 (4th Cir.
1992). The district court did not err in denying Brown and Edwards'
Rule 29 motions as to the attempt count. See Fed. R. Crim. P. 29;
Brewer, 1 F.3d at 1437; Brooks, 957 F.2d at 1147.

We affirm Appellants' convictions. We dispense with oral argu-
ment because the facts and legal contentions are adequately set forth

                    4
in the materials before the Court and argument would not aid the deci-
sional process.

AFFIRMED

                    5